Opinion oe the Court by
Judge Hardin :
The only question to be decided on this appeal is, whether the defendant, H. K. Spurlock, was a conrpetent witness for his co-defendant, Mayo.
The petition seeks a settlement of the partnership, and a recovery against both H. K. Spurlock and Mayo, who and the plaintiffs, it is alleged composed the firm of IT. K. Spurlock & Co. IT. K. Spurlock failed to answer, but the appellee Mayo filed an answer, controverting the claim of the plaintiff, to any relief and obliging a settlement of the business of the firm by the parties themselves.
It seems to us said IT. K. Spurlock-was not a competent witness for Mayo, because of his interest in the issue between the plaintiff and his co-defendant, and the court erred in overruling the exception to his testimony. (Civil Code, section 6T0.)
Wherefore the judgment is reversed and the cause remanded for further proceedings not inconsistent with this opinion.